United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
DEFENSE INTELLIGENCE AGENCY,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0268
Issued: October 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2017 appellant filed a timely appeal from an October 17, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional condition
in the performance of duty.
FACTUAL HISTORY
On July 28, 2017 appellant, then a 56-year-old supervisory budget analyst, filed an
occupational disease claim (Form CA-2) alleging that she experienced an emotional condition due

1

5 U.S.C. § 8101 et seq.

to retaliation for reporting her concerns of a hostile work environment. She stopped work on
July 13, 2017.
In a July 10, 2017 report, Carrie Springer, Ph.D., a licensed psychologist, and in July 20
and 25, 2017 reports, Dr. Troy Noonan, a Board-certified psychiatrist, diagnosed post-traumatic
stress disorder (PTSD) primarily related to appellant’s work environment.
In a July 31, 2017 supplemental statement, appellant related that her work-related PSTD
started when she teleworked as a budget analyst and after she began her supervisory position as a
branch chief on March 20, 2016. She noted teleworking for almost two years in the same office
before accepting the branch chief position. When appellant teleworked, she experienced problems
with M.B., the former deputy chief. She alleged that M.B. was the responsible government contact
for drug testing and that she was selected for a random drug test. After appellant commented on
the testing procedures, she believed an investigation ensued, which caused bias and retaliation by
M.B. as she was again randomly selected for the next drug testing event. In July 2015, M.B.
refused to sign-off on appellant’s telework agreement paperwork, which she had prepared 90 days
in advance of expiration of her telework agreement, and signed it approximately four days before
it expired. Appellant alleged that the delay caused her stress as to whether she would have a job
and/or be approved for telework the next year. She indicated that she then applied for and accepted
the supervisory position effective March 20, 2016.
From March 20 through July 27, 2016, appellant alleged 35 incidents of harassment and
retaliation from upper management. Beginning March 20 through July 22, 2016, M.B. harassed
her regarding her requests to work beyond the 80-hour pay period, which she needed in order to
complete a project M.B. had assigned her. On several occasions, including but not limited to
March 25 and 31, April 8 and 11, June 16, July 11, 22, and 24, 2016, she alleged that M.B.
subjected her to unwelcome comments and conduct when she referred to subordinate employees’
race and targeted female employees for criticism during meetings, even after appellant provided
written and verbal indications that she was uncomfortable with M.B.’s comments. On April 20,
2016 M.B. prevented her from performing her supervisory duties when she directed her not to
update her subordinate employees’ performance objectives.
On June 16, 2016 appellant reported her concerns of hostile work environment and
discrimination of her employees to upper management. Thereafter, she alleged M.B. and Division
Chief D.H., retaliated against her. On June 17, 2016 M.B. made harassing and negative statements
regarding her performance in front of a work colleague. On June 21, 2016 D.H. verbally counseled
her for allegedly unprofessional conduct and going “behind his back” to report her concerns. He
demanded a detailed e-mail of what was discussed. Between June 16 and July 11, 2016, M.B. and
D.H. significantly increased the number of tasks assigned to her. She expressed her concerns
regarding the extra workload in a July 11, 2016 letter. On July 11, 2016 M.B. subjected her to
unwelcome conduct when she touched her right shoulder, arm, and thigh and leaned over her to
type on her keyboard.
On July 13, 2016 appellant reported M.B.’s continued harassment of her and the hostile
work environment to K.L., deputy director, who directed her to file a complaint with the Office of
the Inspector General (OIG) as opposed to an Equal Employment Opportunity (EEO) complaint.
On July 27, 2016 M.B. and D.H. directed her to stop all telephone calls and e-mails to M.B., stop

2

working on weekends, and to not to work additional hours that would count as compensatory time
without prior approval. Appellant asserted that M.B. was removed from her position as a result of
her OIG complaint and, on November 20, 2016, D.W. became the new deputy division chief.
On November 20, 2016 D.H. and D.W. held a meeting where her subordinate employees
were allowed to air any issues they harbored against her, which subjected her to embarrassment
and obstructed her ability to be an effective supervisor. On December 6, 2016 M.B. rater, and
D.H. reviewer, provided her a negative and inaccurate performance appraisal of “3” for Fiscal
Year 2016, which was the lowest she had ever received and made no sense given her contributions.
On December 6, 2016 appellant notified D.W. that she had been diagnosed with PTSD.
Beginning on December 6, 2016 and continuing, upper management failed to accommodate her
requests for reasonable medical accommodations, violated the Rehabilitation Act, and subjected
her to a separate approval process after partial accommodations were granted. On February 17,
2017 D.W. verbally counseled her for disrupting the work environment in front of one of
appellant’s subordinate employees. On March 1, 2017 D.H. sent her an e-mail indicating that he
was astonished that she “still did not know what was expected of her.” On March 18, 2017 D.W.
prevented her from performing her work assignments when she ordered her not to collaborate with
other divisions regarding a plan to merge the divisions. On March 20, 2017 D.H. and D.W. made
unwelcome comments and prevented her from meeting her performance objectives when they
attacked her “loyalty” and “professionalism” for briefing another individual on how to improve
the division.
On several dates, including but not limited to April 12 and May 4, 12, and 15, 2017, she
alleged D.W. subjected her to unlawful medical inquires, which were overly broad in scope,
unnecessarily burdensome, and where she had already provided sufficient medical documentation.
On several dates, including but not limited to April 19 and May 5, 17, 18, 19, 22, 24, and 25, and
June 6, 2017, D.W. unlawfully disclosed her confidential medical information via shared e-mail
accounts without her consent and without proper document classification markings.
On several dates, including but not limited to April 12 and May 4 and 10, 2017, D.W.
terminated her approval to receive leave from the employing establishment’s Leave Bank Program.
On several dates, including but not limited to April 12 and May 4, 8, 17, and 30, 2017, D.W.
ordered her to report to work or work from home to meet excess demands for Leave Bank
Approval, despite being on approved full-time or part-time leave under the Family and Medical
Leave Act (FMLA). On May 3, 2017 D.W. subjected her to unwelcome comments and chilling
behavior when she shared with her that D.H. “chewed her butt out,” or words similar to that effect,
for having her report to work while on FMLA. On May 5, 2017 D.W. subjected her to unwelcome
comments and behavior when, in response to her attempt to discuss reasonable accommodations,
D.W. told her she was unfit for duty and ordered her to leave the workplace and request leave.
On June 25 and July 2 and 9, 2017 D.W. refused to meet with her and be briefed on tasks
with approaching suspense dates, knowing that she could not finalize the tasks without first
completing the briefing. On July 3 and 5, 2017 D.W. engaged in an intimidating and threatening
manner toward her when she told her that no one trusted, respected, or liked her, and then sent her
an intimidating e-mail requesting a meeting about a subject appellant thought was resolved, which

3

caused C.G., a senior representative, to recommend that D.W. be issued an anti-harassment
reprimand.
On July 14, 2017 D.W. denied appellant’s request to utilize the Leave Bank for doctor
approved leave in violation of the Rehabilitation Act on the basis that her disabling condition was
“chronic.” On July 14, 2017 D.W. wrote an e-mail noting her intent to deny appellant’s requests
for leave without pay for the remaining time that her physician would not allow her to return to
work and threatened her with absent without leave.
On July 27, 2017 D.W. e-mailed appellant about the procedure to request reasonable
accommodations through the EEO office. On July 28, 2017 appellant requested a reasonable
accommodation through the EEO for leave, paid or leave without pay, a change of supervisor, and
permission to relocate.
In a September 7, 2017 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised appellant of the medical and factual
evidence necessary and instructed her to respond to the attached questionnaire to substantiate the
factual elements of her claim. OWCP afforded appellant 30 days to submit the necessary evidence.
In a September 7, 2017 letter, OWCP requested that the employing establishment respond
to appellant’s factual allegations and provide additional information. It afforded 30 days for a
response. The employing establishment did not provide a response.
On September 28, 2017 appellant responded to OWCP’s questionnaire. She stated that she
immediately began experiencing a hostile work environment due to discriminatory acts towards
herself and her subordinates by her immediate supervisor when she was hired into her position
effective March 20, 2016 and that the harassment was daily. Appellant indicated that she had filed
an OIG complaint, which resulted in the removal of her initial supervisor. She also filed an
informal discrimination complaint and a formal complaint on September 19, 2017, which were
pending an investigation. Appellant noted the effect her medical diagnosis of acute PTSD had on
her work and home life. She also noted a prior history of depression, but stated that the depression
was well controlled until she began her current position on March 20, 2016. Copies of the OIG
complaint, a November 3, 2016 letter from the OIG, and informal and formal complaints of
discrimination were received along with additional medical evidence.
The November 3, 2015 letter from the OIG found that an informal climate assessment of
appellant’s division resulted in insufficient information to support further inquiry or investigation
into the unprofessional relationship, time and attendance fraud, and improper qualified personnel
hiring. The letter indicated that it referred the hostile working environment allegation and the
results of the informal J-21 climate assessment to the J-2 leadership, who had taken action
concerning the matter. In a September 28, 2017 letter, appellant stated that the J-2 chain of
command had removed M.B. as her supervisor as a result of the OIG findings.
By decision dated October 17, 2017, OWCP denied appellant’s claim for an emotional
condition finding that she had not met her burden of proof to establish compensable employment
factors.

4

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.3
When an employee experiences emotional stress in carrying out his or her employment duties, and
the medical evidence establishes that the disability resulted from an emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of and in the course of
employment. This is true when the employee’s disability results from his or her emotional reaction
to a special assignment or other requirement imposed by the employing establishment or by the
nature of the work.4 Allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.5
Where a claimant alleges compensable factors of employment, he or she must substantiate
such allegations with probative and reliable evidence.6 Personal perceptions alone are insufficient
to establish an employment-related emotional condition.7 On the other hand the disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force, or her
frustration from not being permitted to work in a particular environment, or to hold a particular
position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 However, the Board has
held that, where the evidence establishes error or abuse on the part of the employing establishment
in what would otherwise be an administrative matter, coverage will be afforded.10 In determining

2

28 ECAB 125 (1976).

3

See Robert W. Johns, 51 ECAB 137 (1999).

4

Supra note 2.

5

J.F., 59 ECAB 331 (2008).

6

M.D., 59 ECAB 211 (2007).

7

Roger Williams, 52 ECAB 468 (2001).

8

See supra note 2.

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
10

See William H. Fortner, 49 ECAB 324 (1998).

5

whether the employing establishment erred or acted abusively, the Board will examine the factual
evidence of record to determine whether the employing establishment acted reasonably.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur.12
Mere perceptions of harassment or discrimination are not compensable under FECA.13 A claimant
must substantiate allegations of harassment or discrimination with probative and reliable
evidence.14 Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred.15 A claimant must establish a factual basis
for his or her allegations of harassment or discrimination with probative and reliable evidence.16
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board notes that appellant has attributed her emotional condition in part to Cutler17
factors. Appellant alleged that from June 16 through July 11, 2016 she wrote letters expressing
her concerns about the ability to handle her workload when the number of tasks assigned to her
significantly increased; on March 18, 2017 she could not complete her work assignment because
D.W. ordered that she desist from collaborating with another division regarding a task to merge
divisions; and, on June 25 and July 2 and 9, 2017, she could not finalize her tasks before
completing a briefing with D.W. who declined to meet with her and be briefed on tasks which had
approaching suspense dates. Pursuant to Cutler18 these allegations could constitute compensable
employment factors if appellant establishes that her regular job duties or a special assignment
caused an emotional condition. The Board has held that overwork, when substantiated by
sufficient factual information to corroborate appellant’s account of events, may be a compensable
factor of employment.19 The Board finds, however, that appellant submitted no evidence
supporting her allegations of overwork or inability to do her work with regard to deadlines or
timeframes and that she was not provided with adequate tools to perform her job. Without

11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB 622 (2006).

13

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

14

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 12.

15

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
16

Beverly R. Jones, 55 ECAB 411 (2004).

17

Supra note 2.

18

Supra note 2.

19

See Bobbie D. Daly, 53 ECAB 691 (2002); T.M., Docket No. 15-1774 (issued January 20, 2016).

6

evidence substantiating these allegations, appellant has failed to meet her burden of proof to
establish a compensable factor of employment under Cutler.20
Appellant has also alleged error and abuse in administrative matters on the part of her
supervisors. These incidents identified by appellant include: being selected twice for random drug
testing; refusal and delay by management in signing off on her telework agreement; refusal of
requests for compensatory pay, leave, use of Leave Bank, and accommodation; comments
regarding her performance on June 16 and 17 and July 24, 2016 and March 20, 2017; verbal
counseling by management; an improper performance appraisal; being pressured to return to work
against her physician’s orders; and one instance of inappropriate touching.
As a general rule, a claimant’s reaction to administrative or personnel matters falls outside
the scope of FECA.21 Absent evidence establishing error or abuse, a claimant’s disagreement or
dislike of such a managerial action is not a compensable factor of employment.22 Appellant’s
selection for drug testing, approval for telework, work assignments, management’s comments and
directives, verbally counseling, performance evaluation, and the handling of leave requests, and
the monitoring of appellant’s activities at work are administrative functions of the employer, and
not duties of the employee.23 Appellant has not established a compensable factor of employment
as she has not submitted corroborating evidence of error or abuse in these administrative and
personnel matters.24
Appellant has alleged that on several dates, management had unlawfully disclosed her
confidential medical information via shared e-mail accounts without her consent and without
proper document classification markings. The Board has held that the unauthorized disclosure of
confidential information can be a compensable factor of employment if corroborated by factual
evidence and causally connected to the claimant’s federal employment.25 The question becomes
whether the disclosure of appellant’s confidential medical information was necessary to address
management’s issues at the time of the e-mails.26 However, the record is devoid of any information
as to why appellant’s confidential medical information was released and what, if anything, was
done with the information. As such appellant has not established that this alleged action was a
compensable factor of employment.
Appellant has further attributed her emotional condition to retaliation, discrimination,
harassment, and a hostile work environment by management during the period March 20, 2016 to
20

K.S., Docket No. 15-1426 (issued December 29, 2015).

21

Carolyn S. Philpott, 51 ECAB 175 (1999).

22

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

23
See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
24

Supra note 22.

25

Dorthea M. Belnavis, 57 ECAB 331 (2006).

26

See G.R., Docket No. 15-0052 (issued September 22, 2017).

7

July 27, 2017. However, for harassment to give rise to a compensable disability under FECA,
there must be evidence that harassment did in fact occur. Mere perceptions of harassment are not
compensable under FECA.27 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting his or her allegations with probative and reliable
evidence.28
The Board notes that appellant indicated that she had filed an OIG complaint against M.B.,
her former supervisor, and that the actions in the identified incidents were retaliatory, harassment,
or discriminatory.29 The November 3, 2015 letter from the OIG found that an informal climate
assessment of appellant’s division resulted in insufficient information to support further inquiry or
investigation into the unprofessional relationship, time and attendance fraud, and improper
qualified personnel hiring. However, the OIG letter indicated that it had referred the hostile
working environment allegation and the results of the informal J-21 climate assessment to the J-2
leadership, who had taken action concerning the matter. Appellant alleged that her OIG complaint
resulted in the removal of M.B. as her supervisor. The Board notes that OWCP had allotted time
for the employing establishment to respond to appellant’s allegations. However, no response was
received. Nevertheless, OWCP found that appellant had not established any compensable factors
of employment.
OWCP procedures provide:
“If an employing [establishment] fails to respond to a request for comments on the
claimant’s allegations, the [claims examiner] may usually accept the claimant’s
statements as factual. However, acceptance of the claimant’s statements as factual
is not automatic in the absence of a reply from the [employing establishment],
especially in instances where performance of duty is questionable. The Board has
consistently held that allegations unsupported by probative evidence are not
established. James E. Norris, 52 ECAB 93 (1999); Michael Ewanichak, 48 ECAB
364 (1997). The [claims examiner] should consider the totality of the evidence and
evaluate any inconsistencies prior to making a determination.”30
Given the facts and circumstances of this case, the Board finds that it is unable to make an
informed decision in this case regarding appellant’s allegations of error or abuse of administrative

27

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
28

Alice M. Washington, 46 ECAB 382 (1994); N.D., Docket No. 16-0823 (issued August 18, 2017); E.C., Docket
No. 15-1743 (issued September 8, 2016).
29

Appellant also filed informal and formal EEO complaints, results which are pending.

30
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(d)(1)
(June 2011).

8

actions and a hostile work environment as the employing establishment did not respond to the
request for comment made by OWCP in the September 7, 2017 development letter.31
Although it is a claimant’s burden of proof to establish his or her claim, OWCP is not a
disinterested arbiter, but rather shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source.32 Since appellant’s allegations indicate that the
employing establishment would have in its possession evidence relevant to appellant’s
administrative and harassment allegations, OWCP should obtain a response from the employing
establishment to the allegations of harassment and administrative error or abuse and any relevant
evidence or argument.33
This case will accordingly be remanded to OWCP for further development of the evidence
regarding appellant’s allegations of harassment.34 It shall request that the employing establishment
provide a detailed statement and relevant evidence and/or argument regarding appellant’s
allegations. Following this and any necessary further development, OWCP shall issue a de novo
decision regarding whether appellant has established an emotional condition in the performance
of duty.
CONCLUSION
The Board finds that the case is not posture of decision.

31

See R.A., Docket No. 17-1030 (issued April 16, 2018).

32
See K.W., Docket No 15-1535 (issued September 23, 2016) (remanding the case for further development by
OWCP when the employing establishment did not provide an investigative memorandum in an emotional condition
claim based on sexual harassment).
33
Id.; see 20 C.F.R. § 10.117(a), which provides that an employing establishment that has reason to disagree with
any aspect of the claimant’s report shall submit a statement to OWCP that specifically describes the factual allegation
or argument with which it disagrees and provide evidence or argument to support its position. The employing
establishment may include supporting documents such as witness statements, medical reports or records, or any other
relevant information.
34

See R.A., Docket No. 17-1030 (issued April 16, 2018).

9

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further development consistent with this decision of the Board.
Issued: October 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

